Citation Nr: 0513489	
Decision Date: 05/18/05    Archive Date: 06/01/05

DOCKET NO.  04-02 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right leg injury.

2.  Entitlement to service connection for a lung disorder.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1964 to May 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by the 
St. Louis, Missouri, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The veteran withdrew his request 
for a personal hearing by correspondence dated in September 
2004.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claims and has sufficiently 
notified him of the information and evidence necessary to 
substantiate these claims.

2.  The evidence of record demonstrates no present residuals 
of a right leg injury.

3.  The evidence of record demonstrates no present lung 
disability.


CONCLUSIONS OF LAW

1.  A residual disability as a result of a right leg injury 
was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2004).

2.  A lung disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The 
VCAA and the implementing regulations apply in the instant 
case.  A review of the record shows the veteran was notified 
of the evidence not of record that was necessary to 
substantiate his claims and of which parties were expected to 
provide such evidence by correspondence dated in September 
2002, prior to the adjudication of his claims.  

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  

In this case, the VCAA notice letter provided to the veteran 
generally informed him of the evidence not of record that was 
necessary to substantiate his claims and identified which 
parties were expected to provide such evidence.  Although the 
letter did not specifically address the VCAA "fourth 
element," the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to the claims.  Any content deficiency in the 
notice letter was non-prejudicial error.  All the VCAA 
requires is that the duty to notify be satisfied, and that 
claimants are given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. 
§ 3.159.  In this case, the veteran's service medical records 
and all identified and authorized post-service medical 
records relevant to the issues on appeal have been requested 
or obtained.  The Board finds further attempts to obtain 
additional evidence would be futile.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The Board 
notes that medical opinions pertinent to the issues on appeal 
were obtained in October 2003.  The Board finds the available 
medical evidence is sufficient for adequate determinations.  
Therefore, the duty to assist and duty to notify provisions 
of the VCAA have been fulfilled.  

Factual Background

Service medical records show that in October 1965 the veteran 
was treated for a contusion and abrasion to the right tibia 
that had progressed to the foot with leg and ankle swelling.  
The examiner's impression was right leg cellulitis.  The 
veteran's May 1969 separation examination revealed normal 
clinical evaluations of the lungs and lower extremities.  

In statements in support of his claims the veteran described 
having injured his right lower extremity in a fall while 
going down a ladder.  He stated his shin had been slammed 
against a stanchion and that his knee was twisted.  He 
reported he had remained in bed for approximately one week 
because of swelling.  He asserted the knee had never healed 
properly and that it had bothered him daily since then.  He 
also described having served on ships with significant 
exposure to asbestos, PCBs, and other toxic substances.  He 
submitted several articles in support of his claim addressing 
the relationship between various respiratory disorders and 
asbestos exposure.  

On VA examination in October 2003 the veteran reported he 
sustained an injury to the right leg while negotiating a 
ladder during active service with subsequent treatment for 
swelling.  He reported he had never seen a physician for any 
right lower extremity disorders, but that over the past ten 
years he had experienced occasional medial knee pain on 
walking.  The examiner noted the veteran expressed concern 
about respiratory problems due to asbestos exposure because 
of newspaper articles he had read.  It was noted he denied 
having received any treatment or diagnosis of asbestosis or 
any respiratory symptoms secondary to asbestosis.  The 
examiner stated the veteran complained of occasional 
shortness of breath, but stated that it could be related to 
age or any other thing.  

The examiner noted the veteran was mildly obese and in no 
acute distress.  The lungs were clear to auscultation, 
bilaterally.  Examination of the lower extremities revealed 
no edema or calf tenderness.  There was no effusion or 
tenderness to palpation of the right knee and right shin 
area.  Range of motion studies were from 0 to 130 degrees 
without complaint of pain.  Drawer sign was negative and 
there was no misalignment or medial or lateral deviation of 
the knees.  There was no deformity or tenderness to palpation 
of the tibial area of the right leg.  The diagnoses included 
no evidence to support a right knee/shin residual and no 
evidence to support asbestosis.  It was noted that swelling 
of the veteran's knee reported in the service medical records 
appeared to have resolved at that time.

In his January 2004 VA Form 9 the veteran reported he had 
great difficulty breathing and described disappointment with 
his VA examination.  He subsequently reiterated his claims in 
correspondence received in September 2004.

Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2004).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has held that a veteran seeking disability benefits 
must establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

The United States Court of Appeals for Veterans Claims 
(Court) has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Federal Circuit has also recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2004).

Based upon the evidence of record, the Board finds no present 
residuals of the veteran's right leg injury in service and 
that he has no present lung disability.  The veteran has 
denied having ever received treatment for the claimed 
disorders and no competent evidence has been submitted 
demonstrating any present chronic disability.  The October 
2003 VA examiner is shown to have considered the veteran's 
reported symptoms, but found no evidence of any present 
disability.

Although the veteran believes he may have right leg or lung 
disabilities as a result of service, he is not a licensed 
medical practitioner and is not competent to offer opinions 
on questions of medical causation or diagnosis.  Grottveit, 5 
Vet. pp. 91; Espiritu, 2 Vet. App. 492.  Therefore, the Board 
finds entitlement to service connection for residuals of a 
right leg injury and for a lung disorder is not warranted.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claims.


ORDER

Entitlement to service connection for residuals of a right 
leg injury is denied.

Entitlement to service connection for a lung disorder is 
denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


